Citation Nr: 0838176	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-20 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.

This matter is on appeal from the St. Louis, Missouri, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
symptoms have been manifested by "difficulty" in 
establishing and maintaining effective relationships, but no 
more.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no more, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In this case, the veteran is currently assigned a 30 percent 
rating for PTSD.  In order to be entitled to the next-higher 
50 percent rating, the evidence must show occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as:

*	flattened affect;
*	circumstantial, circumlocutory, or 
stereotyped speech; 
*	difficulty in understanding complex 
commands; 
*	impairment of short and long term 
memory; 
*	impaired judgment; 
*	impaired abstract thinking;
*	disturbances of motivation and mood; 
and
*	difficulty in establishing and 
maintaining effective work and 
social relationships.

After a review of the record, the Board concludes that the 
veteran's disability more closely approximates a disability 
rating of 50 percent.    

Specifically, the Board notes that the veteran exhibited a 
blunted affect on at least two occasions, in February 2005 
and at his VA examination in July 2007.  Additionally, while 
he is able to maintain a full-time job, he works mostly 
simple tasks that are in relative isolation from others.  

Although there were no noted delusions, hallucinations or 
otherwise indications of impaired thinking, the veteran was 
noted in November 2005 to have a "looseness of 
associations."  Additionally, he often ruminated on his 
experiences in Vietnam and often found himself feeling very 
anxious when watching current events on the news.  

Perhaps most significantly, the veteran experiences a great 
deal of difficulty interacting with others.  In March 2006, 
he stated that he often preferred solitude, as it made him 
calmer.  One example of this behavior is that, though he has 
a girlfriend, he saw her only once a month.  This feeling was 
reiterated at his June 2006 VA examination, where he 
mentioned that he was nervous around people, and had a 
tendency to become angry very quickly.  Such issues have, he 
believed, been the cause of past loss of employment.  In view 
of the clinical observations contained in the record, the 
Board concludes that the veteran's symptoms more closely 
approximate a 50 percent rating.  

Having determined that a 50 percent rating is warranted, the 
next issue the Board must consider is whether the veteran is 
entitled to a disability rating in excess of 50 percent.  In 
order to be entitled to the next-higher 70 percent rating, 
the evidence must show an "inability" to establish and 
maintain effective relationships due to such symptoms as: 

*	suicidal ideation; 
*	obsessional rituals which interfere 
with routine activities; 
*	speech intermittently illogical, 
obscure, or irrelevant; 
*	near-continuous panic or depression 
affecting ability to function 
independently, appropriately and 
effectively; 
*	impaired impulse control (such as 
unprovoked irritability with periods 
of violence); 
*	spatial disorientation; 
*	neglect of personal appearance and 
hygiene; 
*	difficulty in adapting to stressful 
circumstances (including 
*	work or a work-like setting); and
*	inability to establish and maintain 
effective relationships.  

In this case, the Board concludes that a 70 percent rating is 
not merited.  

First, when being treated for his depression, the veteran was 
typically questioned about possible suicidal tendencies.  
While he was observed to have "vague past ideation" of 
suicide in July 2007, he consistently denied having suicidal 
or homicidal thoughts or ideas.  

Next, although the veteran exhibited a blunted affect, as 
noted above, examinations repeatedly revealed that his speech 
was articulate and coherent.  The veteran was consistently 
able to express his thoughts in detail as to what stimuli, 
such as the news on television or loud noises, would cause 
him anxiety or hypervigilance.  
Specifically, throughout much of 2005, he was observed to 
have "articulate," "coherent," and "spontaneous" speech 
patterns.  A March 2006 evaluation also observed speech that 
was "not pressured."  

Further, outpatient treatment records and VA examinations 
indicate that he had been treated for depression since his 
claim was submitted in August 2003.  However, the record does 
not indicate that it has affected his ability to function 
independently.  The Board specifically notes that a change in 
medication in March and April 2007 yielded improvement in 
both his physical condition and his interpersonal 
relationships.  

Next, at his VA examination in July 2007, the veteran noted 
that he got angry very quickly and that he startled easily.  
However, there is no indication that his increased 
irritability has translated to an inability to control his 
impulses.  While he noted that he was once incarcerated after 
a domestic dispute for his temper, this does not appear to 
have happened during the course of this particular claim.  

Moreover, there is no mention of any spatial disorientation 
in the record.  Specifically, at his July 2007 VA 
examination, the veteran denied that he was experiencing 
delusions or hallucinations.  At his October 2003 VA 
examination, he appeared "alert, oriented and cooperative," 
and again gave no indication of delusions or hallucinations.  
There is also no evidence that his hygiene or personal 
appearance has been neglected.  To the contrary, he was 
observed at his June 2006 VA examination to have 
"appropriate grooming and hygiene."  

Although the veteran has consistently conveyed that he feels 
"on guard" all the time, the record offers little 
indication that this feeling has translated to an inability 
to adapt to stressful circumstances.  The Board recognizes, 
however, that it appears he functions better when avoiding 
people.  He stated at his March 2006 examination that he was 
calmer when he was alone, and stated at the June 2006 VA 
examination that he was nervous around people.  

While the veteran's relationships with people were aptly 
described by the VA examiner in June 2006 as "fair in 
quality, but low in frequency of contact," the Board does 
not equate this with an "inability" to maintain 
relationships.  Although he may see his girlfriend only once 
a month, the record also indicates he has been engaged since 
1990 and plans to marry.  The evidence reflects that he has 
some friends, and he talked to his stepson daily.  
Additionally, although the VA examiner in July 2007 observed 
that the veteran was "barely able to continue functioning in 
the workplace," he has apparently held the same job 
throughout this appeal.  

Based on these observations and evaluations, the Board finds 
that the weight of the evidence is consistent with a 50 
percent rating (flattened affect, impaired abstract thinking, 
disturbances of mood and motivation), but no higher.

In concluding that the weight of the evidence does not 
support a disability rating in excess of 50 percent, the 
Board has also considered the veteran's Global Assessment of 
Functioning (GAF) score assigned in both of his VA 
examinations and numerous times in his outpatient treatment 
records.  GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM IV)).  

Here, the outpatient treatment records indicate that 
examiners repeatedly gave the veteran a GAF score of 50.  The 
June 2006 and July 2007 VA examinations gave him GAF scores 
of 54 and 51, respectively.  According to the 4th Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), GAF scores 
between 41 and 50 are indicative of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
inability to keep a job).  

GAF scores between 51 and 60 are indicative of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., having few 
friends, having conflicts with peers or co-workers).

The veteran's GAF indicates symptoms that are somewhere 
between moderate and serious impairment.  Given this rating, 
when considered in conjunction with his symptomatology 
discussed above, the Board concludes that a 50 percent 
disability, but no higher, is most appropriate.
 
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

To this end, the veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno, 6 
Vet. App. at 470.  As a lay person, however, the veteran is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

Although the veteran believes that his symptoms are of such 
severity as to warrant maximum disability, disability ratings 
are made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  Therefore, the Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than his own assessment of the 
severity of his disability.

Next, the evidence of record does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Consequently, 
the Board finds that referral for an extraschedular 
evaluation for the veteran's service-connected PTSD under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008) is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in May 
2006, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

The Board acknowledges that the VCAA letter sent to the 
veteran in May 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the May 2006 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his PTSD had increased in severity, including statements 
from individuals who could describe from their knowledge and 
personal observations in what manner his disability had 
become worse.  

Additionally, a May 2007 statement of the case (SOC) informed 
him of the specific rating criteria used for the evaluation 
of his claim.  After being appraised of these specific 
criteria, he was given the requisite time to submit further 
evidence before his case was readjudicated in a supplemental 
statement of the case (SSOC) in October 2007.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in his June 
2007 statement, he indicated that his disability had worsened 
and that it was causing increasing stress with his family and 
his employer.  At the VA examinations, he discussed the signs 
and symptoms of his disability, and reported that he was 
generally able to do his job but that he tended to isolate 
himself.  These statements demonstrate his actual knowledge 
in understanding of the information necessary to support his 
claim for an increased rating.  Finally, in his July 2006 
Notice of Disagreement, he specifically referenced his GAF 
scores as a basis for an increased rating.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records 
assessing his PTSD symptoms.  Additionally, two VA medical 
examinations pertinent to the appealed issue were obtained in 
June 2006 and July 2007.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Throughout the entire period of the claim, a 50 percent 
rating, but no more, for PTSD is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


